Citation Nr: 1018167	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether or not the character of the appellant's discharge is 
a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant had active service from August 1967 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that determined the appellant's 
discharge from service pursuant to a sentence by general 
court-martial constituted a bar to the payment of VA 
compensation benefits.

The appellant is incarcerated.  He presented testimony at a 
hearing via telephone conference in August 2009 before an RO 
hearing officer.  A transcript of the hearing testimony is 
associated with the claims file.

In a decision dated in June 2007, the Board denied the 
appellant's appeal, and he appealed the decision to the 
United States Court of Appeals For Veterans Claims (Court).  
In March 2009, the appellant, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order dated in March 2009, the Court 
granted the Motion, vacated the June 2007 Board decision, and 
remanded the case to the Board for further appellate review 
consistent with the Motion.

In compliance with the Court remand, the Board remanded the 
case to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, in June 2009 to arrange a hearing.  The RO 
arranged and conducted the hearing noted above and additional 
development as directed.  The RO continued to deny the 
benefit sought, and returned the case to the Board for 
further appellate review.

The appellant submitted additional evidence for which he did 
not indicate waiver of initial RO review and consideration.  
In light of the fact the Board deems it inherently 
incredible, as explained in the decision below, the Board 
will not seek a waiver from the appellant or remand for RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

FINDINGS OF FACT

1.  The appellant had active military service from August 
1967 to May 1969.

2.  The appellant was convicted by general court-martial and 
discharged from active service pursuant to the sentence 
imposed by that court. 

3.  The appellant was not insane at the time he committed the 
in-service offenses of which he was convicted.


CONCLUSION OF LAW

The appellant's discharge from service pursuant to sentence 
of a general court-martial is a bar to the payment of VA 
compensation benefits.  38 U.S.C.A. §§ 101, 5103A, 5107, 5303 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.12(c)(2), 
3.159, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

March 2003 VA correspondence informed the appellant that VA 
intended to determine whether the character of discharge from 
his period of service was dishonorable for the purpose of VA 
benefits.  The correspondence provided him with notice of 38 
C.F.R. § 3.12, invited him to elaborate on the events leading 
to his discharge, and advised that he could submit evidence 
to support his account of the events leading to his discharge 
(including lay statements from those with personal knowledge 
of the circumstances).  He was advised to send any 
information as soon as possible. The appellant did not 
respond.  The claim was adjudicated in a September 2003 
administrative decision.

Finally, VA has secured all available pertinent evidence for 
which the appellant authorized VA to obtain, and conducted 
all appropriate development. This includes the service 
medical and personnel records, and medical treatment records 
from the Pennsylvania Correctional System.  The appellant has 
not suggested that any outstanding and available pertinent 
medical records have not been obtained.  The Board 
accordingly finds that remand of the case for further 
development is not warranted.  See 38 C.F.R. § 3.159(c).

Background

The enlistment package for the appellant contains an August 
1967 Form 2981, Application for Determination of Moral 
Eligibility for Induction.  This identified the appellant as 
having a juvenile delinquency problem as early as 1964 when, 
at age 14, he was committed to the Glen Mills School for Boys 
for truancy and incorrigibility.  He was released on parole, 
and recommitted to the Camp Hill School and paroled in 
November 1966.

Service personnel records include General Court-Martial Order 
Number 12, Headquarters, Ft Huachuca, Arizona, dated in 
September 1968, which notes that a general court-martial 
convened in July 1968 and, pursuant to the appellant's pleas, 
convicted him of two separate two-day absences without leave, 
two specifications of larceny of $1.00 each from two separate 
enlisted men, and two specifications of extortion, in 
violation of Articles 86, 121, and 127, Uniform Code of 
Military Justice (UCMJ) (10 U.S.C. §§ 886, 921, and 927).  
The general court-martial sentenced the appellant to a bad 
conduct discharge and confinement at hard labor for 10 
months.  It considered one prior conviction by special court-
martial in arriving at the sentence.  The convening authority 
approved the sentence as adjudged.

In an April 1969 decision by the United States Army Court of 
Criminal Appeals (then named the Army Board of Review), the 
findins and sentence of the general court-martial were 
affirmed.  See Article 66(c), UCMJ (10 U.S.C. § 866(c)).  In 
its affirmation of the conviction and sentence, the Army 
Court noted that by letter dated in June 1968, the trial 
defense counsel requested the appellant be afforded a 
psychiatric examination prior to his trial by Court-Martial.  
A June 1968 response from the acting chief, Mental Hygiene 
Consultation Division, Office of the Installation Surgeon, 
Ft. Huachuca, Arizona, noted the appellant was examined in 
the stockade.  The examiners noted no evidence of mental 
illness at that time or any indication of any past mental 
illness.  He had been on sick call numerous times while in 
the stockade.  There was no evidence he was suffering from 
any psychiatric disease or disorder.  In summary, the 
examiners noted that his pattern of behavior continued to be 
the same in service as it had been in his civilian life.  It 
was opined that: "He is suffering from a severe character 
disturbance of a sociopathic nature.  However, this is not a 
psychiatric disease or indicative of mental illness."

The Board notes the appellant's service medical records do 
not contain any evidence of treatment or diagnosis of an 
acquired psychiatric disorder.  The May 1969 separation 
examination revealed that he was psychiatrically normal.

The file contains several applications for correction of Army 
Military Records, including in March 1978, April 1982, July 
2003, and February 2004.  With the exception of making minor 
administrative corrections to the General Court-Martial 
Order, these appeals were all denied by the service.

Post-service medical records include records from the 
Pennsylvania State Correctional System where the appellant is 
incarcerated.  These do not contain any diagnoses of a 
service incurred mental disorder.

March 2003 VA correspondence informed the appellant VA 
intended to determine whether the character of discharge from 
his period of service was dishonorable for the purpose of VA 
benefits.  He did not submit any new evidence but continued 
to refer to service records of file which were considered by 
the service in its determination.

A September 2003 administrative decision determined the 
appellant's discharge from service was dishonorable for VA 
benefit purposes.  In its determination the RO noted that the 
issue of mental illness of the appellant was addressed by 
psychiatric personnel in service.  There was no evidence at 
that time that the appellant was mentally ill.  In addition, 
it was noted that a discharge from service pursuant to 
sentence by general court-martial was a bar to all rights 
under law administered by VA.

In February 2004, the RO responded to the appellant's notice 
of disagreement and notified him that he may be asked to 
advise VA of any other evidence that he thought would help 
him with his appeal.  Thereafter, the appellant did not 
identify any pertinent information.

Legal Criteria

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2).  
A discharge issued under honorable conditions is binding on 
VA.  38 C.F.R. § 3.12(a).

A discharge or release by reason of a sentence of a general 
court-martial is a bar to the payment of VA benefits.  38 
C.F.R. § 3.12(c)(2).  A discharge under such conditions will 
not, however, constitute a bar to benefits if the individual 
was insane at the time of the offense or offenses caused the 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.

Analysis

The Board has reviewed the documentation described above and 
finds the appellant was not insane at the time he committed 
the offenses for which the general court-martial convicted 
him and imposed a punitive discharge.

The appellant in his statements, letters, and testimony at 
his hearing, has suggested that he manifested a psychiatric 
disorder during military service for which he sought 
treatment and which caused his incorrigible behavior.  He 
asserts, or implies, that because of the nature of his in-
service psychiatric symptoms he was not responsible for his 
actions, and the Board should find that his service was under 
honorable conditions.

The appellant has not, however, specifically asserted that he 
was insane at the time of the commission of the offenses, and 
neither has he produced any evidence of a diagnosis of any 
acquired psychiatric disorder in service or at the present 
time.  As already noted, the applicable regulation provides 
an exception to the bar to benefits only if the individual 
was insane at the time of the offense or offenses that caused 
the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  No 
competent evidence has been presented to even suggest that to 
be the case.

The Court has held that, under the insanity exception, both 
the acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  The service treatment records do not show the 
appellant was insane at the time of the conduct leading to 
his conviction, and there is no medical evidence to the 
contrary.

Indeed, as noted, a June 1968 psychiatric examination in the 
Ft. Huachuca, AZ, stockade, noted no evidence of mental 
illness.  The examiners noted the appellant's pattern of 
behavior continued to be the same in service as it had been 
in his civilian life.  He was noted to be suffering from a 
severe sociopathic character disturbance; which was not a 
psychiatric disease or indicative of mental illness.  See 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM -IV).  At the 
hearing the appellant essentially asserted he should not be 
held responsible for his in-service offenses because he 
labored under that severe sociopathic character disturbance.  
The Board must, and does, reject the assertion, as it is 
contrary to applicable law and regulation.  Thus, the Board 
finds the appellant was not insane at the time he committed 
the offenses of which the general court-martial convicted 
him.

In April 2010, the Board received documents from the 
appellant which purport to show that in 2010 he is on excess 
leave awaiting appellate review of his 1968 conviction and 
sentence by general court martial.  The letter submitted by 
the appellant is on letterhead of the U.S. Army Legal 
Services Agency, Defense Appellate Division, and is 
"signed" by a U.S. Army captain as the appellant's trial 
defense counsel.  As noted in the Introduction above, for the 
reasons set forth infra, the Board finds the submitted 
documents inherently incredible.

First, as set forth above, the appellant's appellate review, 
as provided for under the UCMJ, was completed by the Army 
Court of Criminal Appeals in April 1969, as documented by its 
written decision of that date.  His acknowledgement of 
receipt of that court's decision, and of the length of time 
he had to petition the then named Court of Military Appeals 
(now named The United States Court Of Appeals For The Armed 
Forces) for further appellate review, is also dated in April 
1969.  There is no evidence he sought further discretionary 
appellate review.  Second, General Court-Martial Order Number 
224, dated in March 1969, Headquarters U.S. Army Disciplinary 
Barracks, Ft. Leavenworth, Kansas, notes the appellant was 
restored to duty pending completion of appellate review of 
his conviction.  After completion of appellate review, 
GeneralCourt-Martial Order Number 14, Headquarters First U.S. 
Army, Ft. George C. Meade, Maryland, dated in May 1969, 
ordered executed all part's of the appellant's sentence not 
yet executed, to include the bad conduct discharge as 
adjudged and affirmed.  The above noted evidence compellingly 
shows the assertions appellant made in his April 2010 letter 
to the Board to be patently false, and without any 
credibility whatsoever.  Thus, the Board accords them no 
weight.

All of appellant's attempts to have his punitive discharge 
upgraded by his service were denied.  In light of these 
documented facts, the appellant's bad conduct discharge 
imposed by general court martial has remained unchanged, and 
his character of discharge from service is a bar to VA 
benefits.

In light of the above, the appellant's bad conduct discharge 
by reason of the sentence of a general court martial is a bar 
to VA benefits, and the appeal is denied.  38 C.F.R. 
§§ 3.12(c)(2), 3.354.



ORDER

The character of the appellant's discharge from service bars 
his receipt of VA benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


